Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT dated March 15, 2010 (this “Agreement”) is
entered into by and among Reddy Ice Corporation, a Nevada corporation (the
“Company”), Reddy Ice Holdings, Inc. (“Parent”) and J.P. Morgan Securities Inc.,
as representative (the “Representative”) of the several initial purchasers (the
“Initial Purchasers”) named on Schedule 1 to the Purchase Agreements (as defined
below).

 

The Company, Parent and the Initial Purchasers are parties to the Purchase
Agreement dated February 26, 2010 and the Purchase Agreement dated March 3, 2010
(the “Purchase Agreements”), which provide for the sale by the Company to the
Initial Purchasers of $300,000,000 aggregate principal amount of the Company’s
11.25% Senior Secured Notes due 2015 (the “Securities”) which will be guaranteed
on a senior secured basis by each of Parent and any subsidiary of the Company
that executes a Guarantee under the Indenture after the date of this Agreement
(the “Subsidiary Guarantors”).  As an inducement to the Initial Purchasers to
enter into the Purchase Agreements, the Company and Parent have agreed to
provide to the Initial Purchasers and their direct and indirect transferees the
registration rights set forth in this Agreement.  The execution and delivery of
this Agreement is a condition to the closing under the Purchase Agreements.

 

In consideration of the foregoing, the parties hereto agree as follows:

 


1.             DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING MEANINGS:


 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

 

“Exchange Offer” shall mean the exchange offer by the Company, Parent and any
future Subsidiary Guarantors of Exchange Securities for Registrable Securities
pursuant to Section 2(a) hereof.

 

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

 

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

 

--------------------------------------------------------------------------------


 

“Exchange Securities” shall mean senior secured notes issued by the Company and
guaranteed by Parent and any future Subsidiary Guarantors under the Indenture
containing terms identical to the Securities (except that the Exchange
Securities will not be subject to restrictions on transfer or to any increase in
annual interest rate for failure to comply with this Agreement) and to be
offered to Holders of Securities in exchange for Securities pursuant to the
Exchange Offer.

 

“Free Writing Prospectus” means each free writing prospectus (as defined in
Rule 405 under the Securities Act) prepared by or on behalf of the Company or
used or referred to by the Company in connection with the sale of the Securities
or the Exchange Securities.

 

“Guarantees” shall mean the guarantees of the Securities and Exchange Securities
executed by Parent and the Subsidiary Guarantors, if any, under and in
accordance with the terms of the Indenture.

 

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that for purposes of Sections 4 and 5 of this Agreement, the
term “Holders” shall include Participating Broker-Dealers.

 

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

 

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

 

“Indenture” shall mean the Indenture relating to the Securities dated as of
March 15, 2010 among the Company, Parent, the Subsidiary Guarantors, if any, and
Wells Fargo Bank, National Association, as trustee and collateral agent, and as
the same may be amended from time to time in accordance with the terms thereof.

 

“Initial Purchasers” shall have the meaning set forth in the preamble.

 

“Inspector” shall have the meaning set forth in Section 3(a)(xiii) hereof.

 

“Issue Date” shall mean March 15, 2010.

 

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

 

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company or any of its affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount; and provided, further, that if the
Company shall issue any additional Securities under the Indenture prior to
consummation of the Exchange Offer or, if applicable, the effectiveness of any
Shelf Registration Statement, such additional Securities and the Registrable
Securities to which this Agreement relates shall be treated together as one
class for purposes

 

2

--------------------------------------------------------------------------------


 

of determining whether the consent or approval of Holders of a specified
percentage of Registrable Securities has been obtained.

 

“Parent” shall have the meaning set forth in the preamble.

 

“Participating Broker-Dealers” shall have the meaning set forth in
Section 4(a) hereof.

 

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

 

“Prospectus” shall mean the prospectus included in, or, pursuant to the
rules and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

 

“Purchase Agreements” shall have the meaning set forth in the preamble.

 

“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities (i) when a Registration Statement with
respect to such Securities has become effective under the Securities Act and
such Securities have been exchanged or disposed of pursuant to such Registration
Statement, (ii) the date which is two years from the Issue Date or (iii) when
such Securities cease to be outstanding.

 

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company, Parent and the Subsidiary Guarantors, if any,
with this Agreement, including without limitation: (i) all SEC, stock exchange
or Financial Industry Regulatory Authority, Inc. registration and filing fees,
(ii) all fees and expenses incurred in connection with compliance with state
securities or blue sky laws (including reasonable fees and disbursements of
counsel for any Underwriters or Holders in connection with blue sky
qualification of any Exchange Securities or Registrable Securities), (iii) all
expenses of any Persons in preparing or assisting in preparing, word processing,
printing and distributing any Registration Statement, any Prospectus and any
amendments or supplements thereto, any underwriting agreements, securities sales
agreements or other similar agreements and any other documents relating to the
performance of and compliance with this Agreement, (iv) all rating agency fees,
(v) all fees and disbursements relating to the qualification of the Indenture
under applicable securities laws, (vi) the fees and disbursements of the Trustee
and its counsel, (vii) the fees and disbursements of counsel for the Company,
Parent and the Subsidiary Guarantors, if any, and, in the case of a Shelf
Registration Statement, the reasonable fees and disbursements of one counsel for
the Holders (which counsel shall be selected by the Majority Holders and which
counsel may also be counsel for the Initial Purchasers) in an amount not to
exceed $25,000 and (viii) the fees and disbursements of the independent public
accountants of the Company, Parent and the Subsidiary Guarantors, if any,
including the expenses of any special audits or “comfort” letters required by or
incident to the performance of and compliance with this Agreement, but excluding
fees and expenses of counsel to the Underwriters (other than fees and expenses
set forth in clause (ii) above) or the

 

3

--------------------------------------------------------------------------------


 

Holders and underwriting discounts and commissions, brokerage commissions and
transfer taxes, if any, relating to the sale or disposition of Registrable
Securities by a Holder.

 

“Registration Statement” shall mean any registration statement of the Company,
Parent and the Subsidiary Guarantors, if any, that covers any of the Exchange
Securities or Registrable Securities pursuant to the provisions of this
Agreement and all amendments and supplements to any such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein or deemed a part thereof, all exhibits thereto and any
document incorporated by reference therein.

 

“Representative” shall have the meaning set forth in the preamble.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities” shall have the meaning set forth in the preamble.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Shelf Additional Interest Date” shall have the meaning set forth in
Section 2(d) hereof.

 

“Shelf Effectiveness Period” shall have the meaning set forth in
Section 2(b) hereof.

 

“Shelf Registration” shall mean a registration effected pursuant to
Section 2(b) hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company, Parent and the Subsidiary Guarantors, if any, that covers all or a
portion of the Registrable Securities (but no other securities unless approved
by a majority of the Holders whose Registrable Securities are to be covered by
such Shelf Registration Statement) on an appropriate form under Rule 415 under
the Securities Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein or deemed a part thereof, all exhibits thereto and any document
incorporated by reference therein.

 

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

 

“Subsidiary Guarantor” shall have the meaning set forth in the preamble.

 

“Staff” shall mean the staff of the SEC.

 

“Target Registration Date” shall have the meaning set forth in
Section 2(d) hereof.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

 

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

 

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

 

4

--------------------------------------------------------------------------------


 

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

 


2.             REGISTRATION UNDER THE SECURITIES ACT.  (A)  TO THE EXTENT NOT
PROHIBITED BY ANY APPLICABLE LAW OR APPLICABLE INTERPRETATIONS OF THE STAFF, THE
COMPANY, PARENT AND THE SUBSIDIARY GUARANTORS, IF ANY, SHALL USE THEIR
REASONABLE BEST EFFORTS TO (I) CAUSE TO BE FILED AN EXCHANGE OFFER REGISTRATION
STATEMENT COVERING AN OFFER TO THE HOLDERS TO EXCHANGE ALL THE REGISTRABLE
SECURITIES FOR EXCHANGE SECURITIES AND (II) HAVE SUCH REGISTRATION STATEMENT
REMAIN EFFECTIVE UNTIL 180 DAYS AFTER THE LAST EXCHANGE DATE FOR USE BY ONE OR
MORE PARTICIPATING BROKER-DEALERS.  THE COMPANY, PARENT AND THE SUBSIDIARY
GUARANTORS, IF ANY, SHALL COMMENCE THE EXCHANGE OFFER PROMPTLY AFTER THE
EXCHANGE OFFER REGISTRATION STATEMENT IS DECLARED EFFECTIVE BY THE SEC AND USE
THEIR REASONABLE BEST EFFORTS TO COMPLETE THE EXCHANGE OFFER NOT LATER THAN 60
DAYS AFTER SUCH EFFECTIVE DATE.


 

The Company, Parent and the Subsidiary Guarantors, if any, shall commence the
Exchange Offer by mailing the related Prospectus, appropriate letters of
transmittal and other accompanying documents to each Holder stating, in addition
to such other disclosures as are required by applicable law, substantially the
following:

 

(i)            that the Exchange Offer is being made pursuant to this Agreement
and that all Registrable Securities validly tendered and not properly withdrawn
will be accepted for exchange;

 

(ii)           the dates of acceptance for exchange (which shall be a period of
at least 20 Business Days from the date such notice is mailed) (the “Exchange
Dates”);

 

(iii)          that any Registrable Security not tendered will remain
outstanding and continue to accrue interest but will not retain any rights under
this Agreement, except as otherwise specified herein;

 

(iv)          that any Holder electing to have a Registrable Security exchanged
pursuant to the Exchange Offer will be required to (A) surrender such
Registrable Security, together with the appropriate letters of transmittal, to
the institution and at the address (located in the Borough of Manhattan, The
City of New York) and in the manner specified in the notice, or (B) effect such
exchange otherwise in compliance with the applicable procedures of the
depositary for such Registrable Security, in each case prior to the close of
business on the last Exchange Date; and

 

(v)           that any Holder will be entitled to withdraw its election, not
later than the close of business on the last Exchange Date, by (A) sending to
the institution and at the address (located in the Borough of Manhattan, The
City of New York) specified in the notice, a telegram, telex, facsimile
transmission or letter setting forth the name of such Holder, the principal
amount of Registrable Securities delivered for exchange and a statement that
such Holder is withdrawing its election to have such Securities exchanged or
(B) effecting such withdrawal in compliance with the applicable procedures of
the depositary for the Registrable Securities.

 

5

--------------------------------------------------------------------------------


 

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Company, Parent and the Subsidiary Guarantors, if any, that
(i) any Exchange Securities to be received by it will be acquired in the
ordinary course of its business, (ii) at the time of the commencement of the
Exchange Offer it has no arrangement or understanding with any Person to
participate in the distribution (within the meaning of the Securities Act) of
the Exchange Securities in violation of the provisions of the Securities Act,
(iii) it is not an “affiliate” (within the meaning of Rule 405 under the
Securities Act) of the Company, Parent or any Subsidiary Guarantor, and (iv) if
such Holder is a broker-dealer that will receive Exchange Securities for its own
account in exchange for Registrable Securities that were acquired as a result of
market-making or other trading activities, then such Holder will deliver a
Prospectus (or, to the extent permitted by law, make available a Prospectus to
purchasers) in connection with any resale of such Exchange Securities.

 

As soon as practicable after the last Exchange Date, the Company, Parent and the
Subsidiary Guarantors, if any, shall:

 

(i)            accept for exchange Registrable Securities or portions thereof
validly tendered and not properly withdrawn pursuant to the Exchange Offer; and

 

(ii)           deliver, or cause to be delivered, to the Trustee for
cancellation all Registrable Securities or portions thereof so accepted for
exchange by the Company and issue, and cause the Trustee to promptly
authenticate and deliver to each Holder, Exchange Securities equal in principal
amount to the principal amount of the Registrable Securities tendered by such
Holder.

 

The Company, Parent and the Subsidiary Guarantors, if any, shall use their
reasonable best efforts to complete the Exchange Offer as provided above and
shall comply with the applicable requirements of the Securities Act, the
Exchange Act and other applicable laws and regulations in connection with the
Exchange Offer.  The Exchange Offer shall not be subject to any conditions,
other than that the Exchange Offer does not violate any applicable law or
applicable interpretations of the Staff.

 


(B)           IN THE EVENT THAT (I) THE COMPANY, PARENT AND THE SUBSIDIARY
GUARANTORS, IF ANY, DETERMINE THAT THE EXCHANGE OFFER REGISTRATION PROVIDED FOR
IN SECTION 2(A) ABOVE IS NOT AVAILABLE OR MAY NOT BE COMPLETED AS SOON AS
PRACTICABLE AFTER THE LAST EXCHANGE DATE BECAUSE IT WOULD VIOLATE ANY APPLICABLE
LAW OR APPLICABLE INTERPRETATIONS OF THE STAFF, (II) THE EXCHANGE OFFER IS NOT
FOR ANY OTHER REASON COMPLETED BY DECEMBER 15, 2010 OR (III) UPON RECEIPT OF A
WRITTEN REQUEST (A “SHELF REQUEST”) FROM ANY INITIAL PURCHASER REPRESENTING THAT
IT HOLDS REGISTRABLE SECURITIES THAT ARE OR WERE INELIGIBLE TO BE EXCHANGED IN
THE EXCHANGE OFFER, THE COMPANY, PARENT AND THE SUBSIDIARY GUARANTORS, IF ANY,
SHALL USE THEIR REASONABLE BEST EFFORTS TO CAUSE TO BE FILED AS SOON AS
PRACTICABLE AFTER SUCH DETERMINATION, DATE OR SHELF REQUEST, AS THE CASE MAY BE,
A SHELF REGISTRATION STATEMENT PROVIDING FOR THE SALE OF ALL THE REGISTRABLE
SECURITIES BY THE HOLDERS THEREOF AND TO HAVE SUCH SHELF REGISTRATION STATEMENT
BECOME EFFECTIVE.


 

In the event that the Company, Parent and the Subsidiary Guarantors, if any, are
required to file a Shelf Registration Statement pursuant to clause (iii) of the
preceding sentence, the Company, Parent and the Subsidiary Guarantors, if any,
shall use their reasonable best efforts to file

 

6

--------------------------------------------------------------------------------


 

and have become effective both an Exchange Offer Registration Statement pursuant
to Section 2(a) with respect to all Registrable Securities and a Shelf
Registration Statement (which may be a combined Registration Statement with the
Exchange Offer Registration Statement) with respect to offers and sales of
Registrable Securities held by the Initial Purchasers after completion of the
Exchange Offer.

 

The Company, Parent and the Subsidiary Guarantors, if any, agree to use their
reasonable best efforts to keep the Shelf Registration Statement continuously
effective until the second anniversary of the Issue Date or such shorter period
that will terminate when all the Registrable Securities covered by the Shelf
Registration Statement have been sold pursuant to the Shelf Registration
Statement (the “Shelf Effectiveness Period”).  The Company, Parent and the
Subsidiary Guarantors, if any, further agree to supplement or amend the Shelf
Registration Statement and the related Prospectus if required by the rules,
regulations or instructions applicable to the registration form used by the
Company for such Shelf Registration Statement or by the Securities Act or by any
other rules and regulations thereunder or if reasonably requested by a Holder of
Registrable Securities with respect to information relating to such Holder, and
to use their reasonable best efforts to cause any such amendment to become
effective, if required, and such Shelf Registration Statement and Prospectus to
become usable as soon as thereafter practicable.  The Company, Parent and the
Subsidiary Guarantors, if any, agree to furnish to the Holders of Registrable
Securities copies of any such supplement or amendment  promptly after its being
used or filed with the SEC.

 


(C)           THE COMPANY, PARENT AND THE SUBSIDIARY GUARANTORS, IF ANY, SHALL
PAY ALL REGISTRATION EXPENSES IN CONNECTION WITH ANY REGISTRATION PURSUANT TO
SECTION 2(A) OR SECTION 2(B) HEREOF.  EACH HOLDER SHALL PAY ALL UNDERWRITING
DISCOUNTS AND COMMISSIONS, BROKERAGE COMMISSIONS AND TRANSFER TAXES, IF ANY,
RELATING TO THE SALE OR DISPOSITION OF SUCH HOLDER’S REGISTRABLE SECURITIES
PURSUANT TO THE SHELF REGISTRATION STATEMENT.


 


(D)           AN EXCHANGE OFFER REGISTRATION STATEMENT PURSUANT TO
SECTION 2(A) HEREOF WILL NOT BE DEEMED TO HAVE BECOME EFFECTIVE UNLESS IT HAS
BEEN DECLARED EFFECTIVE BY THE SEC.  A SHELF REGISTRATION STATEMENT PURSUANT TO
SECTION 2(B) HEREOF WILL NOT BE DEEMED TO HAVE BECOME EFFECTIVE UNLESS IT HAS
BEEN DECLARED EFFECTIVE BY THE SEC OR IS AUTOMATICALLY EFFECTIVE UPON FILING
WITH THE SEC AS PROVIDED BY RULE 462 UNDER THE SECURITIES ACT.


 

In the event that either the Exchange Offer is not completed or the Shelf
Registration Statement, if required pursuant to Section 2(b)(i) or
2(b)(ii) hereof, has not become effective on or prior to December 15, 2010 (the
“Target Registration Date”), the interest rate on the Registrable Securities
will be increased by (i) 0.25% per annum for the first 90-day period immediately
following the Target Registration Date and (ii) an additional 0.25% per annum
with respect to each subsequent 90-day period, in each case until the Exchange
Offer is completed or the Shelf Registration Statement, if required hereby,
becomes effective under the Securities Act or two years after the Issue Date, up
to a maximum increase of 1.00% per annum.  In the event that the Company
receives a Shelf Request pursuant to Section 2(b)(iii), and the Shelf
Registration Statement required to be filed thereby has not become effective by
the later of December 15, 2010 or (y) 90 days after delivery of such Shelf
Request (such later date, the “Shelf Additional Interest Date”), then the
interest rate on the Registrable Securities will be increased by (i) 0.25% per
annum for the first 90-day period payable commencing from one day after the
Shelf

 

7

--------------------------------------------------------------------------------


 

Additional Interest Date and (ii) an additional 0.25% per annum with respect to
each subsequent 90-day period, in each case until the Shelf Registration
Statement becomes effective or the Prospectus again becomes usable, up to a
maximum increase of 1.00% per annum.

 

If the Shelf Registration Statement, if required hereby, has become effective
and thereafter either ceases to be effective or the Prospectus contained therein
ceases to be usable, in each case whether or not permitted by this Agreement, at
any time during the Shelf Effectiveness Period, and such failure to remain
effective or usable exists for more than 60 days (whether or not consecutive) in
any 12-month period, then the interest rate on the Registrable Securities will
be increased by 1.00% per annum commencing on the 61st day in such 12-month
period and ending on such date that the Shelf Registration Statement has again
become effective or the Prospectus again becomes usable.

 


(E)           WITHOUT LIMITING THE REMEDIES AVAILABLE TO THE INITIAL PURCHASERS
AND THE HOLDERS, THE COMPANY, PARENT AND THE SUBSIDIARY GUARANTORS, IF ANY,
ACKNOWLEDGE THAT ANY FAILURE BY THE COMPANY, PARENT AND THE SUBSIDIARY
GUARANTORS, IF ANY, TO COMPLY WITH THEIR OBLIGATIONS UNDER SECTION 2(A) AND
SECTION 2(B) HEREOF MAY RESULT IN MATERIAL IRREPARABLE INJURY TO THE INITIAL
PURCHASERS OR THE HOLDERS FOR WHICH THERE IS NO ADEQUATE REMEDY AT LAW, THAT IT
WILL NOT BE POSSIBLE TO MEASURE DAMAGES FOR SUCH INJURIES PRECISELY AND THAT, IN
THE EVENT OF ANY SUCH FAILURE, THE INITIAL PURCHASERS OR ANY HOLDER MAY OBTAIN
SUCH RELIEF AS MAY BE REQUIRED TO SPECIFICALLY ENFORCE THE COMPANY’S, PARENT’S
AND THE SUBSIDIARY GUARANTORS’, IF ANY, OBLIGATIONS UNDER SECTION 2(A) AND
SECTION 2(B) HEREOF.


 


(F)            THE COMPANY REPRESENTS, WARRANTS AND COVENANTS THAT IT (INCLUDING
ITS AGENTS AND REPRESENTATIVES) WILL NOT PREPARE, MAKE, USE, AUTHORIZE, APPROVE
OR REFER TO ANY FREE WRITING PROSPECTUS.

 


3.             REGISTRATION PROCEDURES.  (A)  IN CONNECTION WITH THEIR
OBLIGATIONS PURSUANT TO SECTION 2(A) AND SECTION 2(B) HEREOF, THE COMPANY,
PARENT AND THE SUBSIDIARY GUARANTORS, IF ANY, SHALL AS EXPEDITIOUSLY AS
POSSIBLE:


 

(i)            prepare and file with the SEC a Registration Statement on the
appropriate form under the Securities Act, which form (x) shall be selected by
the Company, Parent and the Subsidiary Guarantors, if any, (y) shall, in the
case of a Shelf Registration, be available for the sale of the Registrable
Securities by the Holders thereof and (z) shall comply as to form in all
material respects with the requirements of the applicable form and include all
financial statements required by the SEC to be filed therewith; and use their
reasonable best efforts to cause such Registration Statement to become effective
and remain effective for the applicable period in accordance with Section 2
hereof;

 

(ii)           prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period in accordance with
Section 2 hereof and cause each Prospectus to be supplemented by any required
prospectus supplement and, as so supplemented, to be filed pursuant to Rule 424
under the Securities Act; and keep each Prospectus current during the period
described in Section 4(3) of and Rule 174 under the

 

8

--------------------------------------------------------------------------------


 

Securities Act that is applicable to transactions by brokers or dealers with
respect to the Registrable Securities or Exchange Securities;

 

(iii)          in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, to counsel for the Initial Purchasers, to counsel for
such Holders and to each Underwriter of an Underwritten Offering of Registrable
Securities, if any, without charge, as many copies of each Prospectus or
preliminary prospectus, and any amendment or supplement thereto, as such Holder,
counsel or Underwriter may reasonably request in order to facilitate the sale or
other disposition of the Registrable Securities thereunder; and the Company,
Parent and the Subsidiary Guarantors, if any, consent to the use of such
Prospectus, preliminary prospectus and any amendment or supplement thereto in
accordance with applicable law by each of the Holders of Registrable Securities
and any such Underwriters in connection with the offering and sale of the
Registrable Securities covered by and in the manner described in such
Prospectus, preliminary prospectus or any amendment or supplement thereto in
accordance with applicable law;

 

(iv)          use their reasonable best efforts to register or qualify the
Registrable Securities under all applicable state securities or blue sky laws of
such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement shall reasonably request in writing by the time the
applicable Registration Statement becomes effective; cooperate with such Holders
in connection with any filings required to be made with the Financial Industry
Regulatory Authority Inc.; and do any and all other acts and things that may be
reasonably necessary or advisable to enable each Holder to complete the
disposition in each such jurisdiction of the Registrable Securities owned by
such Holder; provided that none of the Company, Parent or any Subsidiary
Guarantor, shall be required to (1) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (2) file any general consent to service of
process in any such jurisdiction or (3) subject itself to taxation in any such
jurisdiction if it is not so subject;

 

(v)           notify counsel for the Initial Purchasers and, in the case of a
Shelf Registration, notify each Holder of Registrable Securities and counsel for
such Holders promptly and, if requested by any such Holder or counsel, confirm
such advice in writing (1) when a Registration Statement has become effective,
when any post-effective amendment thereto has been filed and becomes effective
and when any amendment or supplement to the Prospectus has been filed, (2) of
any request by the SEC or any state securities authority for amendments and
supplements to a Registration Statement or Prospectus or for additional
information after the Registration Statement has become effective, (3) of the
issuance by the SEC or any state securities authority of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, including the receipt by the Company of any
notice of objection of the SEC to the use of a Shelf Registration Statement or
any post-effective amendment thereto pursuant to Rule 401(g)(2) under the
Securities Act, (4) if, between the applicable effective date of a Shelf
Registration Statement and the closing of any sale of Registrable Securities
covered thereby, the representations and warranties of the Company or any
Guarantor contained in any underwriting agreement, securities sales agreement or
other

 

9

--------------------------------------------------------------------------------


 

similar agreement, if any, relating to an offering of such Registrable
Securities cease to be true and correct in all material respects or if the
Company, Parent or any Subsidiary Guarantor, receives any notification with
respect to the suspension of the qualification of the Registrable Securities for
sale in any jurisdiction or the initiation of any proceeding for such purpose,
(5) of the happening of any event during the period a Registration Statement is
effective that makes any statement made in such Registration Statement or the
related Prospectus untrue in any material respect or that requires the making of
any changes in such Registration Statement or Prospectus in order to make the
statements therein not misleading and (6) of any determination by the Company,
Parent or any Subsidiary Guarantor, that a post-effective amendment to a
Registration Statement or any amendment or supplement to the Prospectus would be
appropriate;

 

(vi)          use their reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement or, in the case
of a Shelf Registration, the resolution of any objection of the SEC pursuant to
Rule 401(g)(2), including by filing an amendment to such Shelf Registration
Statement on the proper form, at the earliest possible moment and provide
immediate notice to each Holder of the withdrawal of any such order or such
resolution;

 

(vii)         in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, without charge, at least one conformed copy of each
Registration Statement and any post-effective amendment thereto (without any
documents incorporated therein by reference or exhibits thereto, unless
reasonably requested);

 

(viii)        in the case of a Shelf Registration, cooperate with the Holders of
Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be issued in such
denominations and registered in such names (consistent with the provisions of
the Indenture) as such Holders may reasonably request at least one Business Day
prior to the closing of any sale of Registrable Securities;

 

(ix)           in the case of a Shelf Registration, upon the occurrence of any
event contemplated by Section 3(a)(v)(5) hereof, use their reasonable best
efforts to prepare and file with the SEC a supplement or post-effective
amendment to such Shelf Registration Statement or the related Prospectus or any
document incorporated therein by reference or file any other required document
so that, as thereafter delivered (or, to the extent permitted by law, made
available) to purchasers of the Registrable Securities, such Prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company, Parent and the
Subsidiary Guarantors, if any, shall notify the Holders of Registrable
Securities to suspend use of the Prospectus as promptly as practicable after the
occurrence of such an event, and such Holders hereby agree to suspend use of the
Prospectus until the Company, Parent and the Subsidiary Guarantors, if any, have
amended or supplemented the Prospectus to correct such misstatement or omission;

 

10

--------------------------------------------------------------------------------


 

(x)            a reasonable time prior to the filing of any Registration
Statement, any Prospectus, any amendment to a Registration Statement or
amendment or supplement to a Prospectus or of any document that is to be
incorporated by reference into a Registration Statement or a Prospectus after
initial filing of a Registration Statement, provide copies of such document to
the Initial Purchasers and their counsel (and, in the case of a Shelf
Registration Statement, to the Holders of Registrable Securities and their
counsel); and the Company, Parent and the Subsidiary Guarantors, if any, shall
not, at any time after initial filing of a Registration Statement, use or file
any Prospectus, any amendment of or supplement to a Registration Statement or a
Prospectus, or any document that is to be incorporated by reference into a
Registration Statement or a Prospectus, of which the Initial Purchasers and
their counsel (and, in the case of a Shelf Registration Statement, the Holders
of Registrable Securities and their counsel) shall not have previously been
advised and furnished a copy;

 

(xi)           obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the initial effective date of a
Registration Statement;

 

(xii)          cause the Indenture to be qualified under the Trust Indenture Act
in connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use their reasonable best efforts to cause the Trustee to execute,
all documents as may be required to effect such changes and all other forms and
documents required to be filed with the SEC to enable the Indenture to be so
qualified in a timely manner;

 

(xiii)         in the case of a Shelf Registration, make available for
inspection by a representative of the Holders of the Registrable Securities (an
“Inspector”), any Underwriter participating in any disposition pursuant to such
Shelf Registration Statement, any attorneys and accountants designated by a
majority of the Holders of Registrable Securities to be included in such Shelf
Registration and any attorneys and accountants designated by such Underwriter,
during business hours, all pertinent financial and other records, documents and
properties of the Company and its subsidiaries, and cause the respective
officers, directors and employees of the Company, Parent and the Subsidiary
Guarantors, if any, to supply all information reasonably requested by any such
Inspector, Underwriter, attorney or accountant in connection with a Shelf
Registration Statement; provided that if any such information is identified by
the Company, Parent or any Subsidiary Guarantor as being confidential or
proprietary, each Person receiving such information shall take such actions as
are requested  by the Company, Parent or such Subsidiary Guarantor to protect
the confidentiality of such information to the extent such action is otherwise
not inconsistent with, an impairment of or in derogation of the rights and
interests of any Inspector, Holder or Underwriter;

 

(xiv)        in the case of a Shelf Registration, use their reasonable best
efforts to cause all Registrable Securities to be listed on any securities
exchange or any automated quotation system on which similar securities issued or
guaranteed by the Company,

 

11

--------------------------------------------------------------------------------


 

Parent or any Subsidiary Guarantor are then listed if requested by the Majority
Holders, to the extent such Registrable Securities satisfy applicable listing
requirements;

 

(xv)         if reasonably requested by any Holder of Registrable Securities
covered by a Shelf Registration Statement, promptly include in a Prospectus
supplement or post-effective amendment such information with respect to such
Holder as such Holder reasonably requests to be included therein and make all
required filings of such Prospectus supplement or such post-effective amendment
as soon as the Company has received notification of the matters to be so
included in such filing;

 

(xvi)        in the case of a Shelf Registration, enter into such customary
agreements and take all such other actions in connection therewith (including
those requested by the Holders of a majority in principal amount of the
Registrable Securities covered by the Shelf Registration Statement) in order to
expedite or facilitate the disposition of such Registrable Securities including,
but not limited to, an Underwritten Offering and in such connection, (1) to the
extent possible, make such representations and warranties to the Holders and any
Underwriters of such Registrable Securities with respect to the business of the
Company and its subsidiaries and the Registration Statement, Prospectus and
documents incorporated by reference or deemed incorporated by reference, if any,
in each case, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings and confirm the same if and when
requested, (2) obtain opinions of counsel to the Company, Parent and the
Subsidiary Guarantors, if any, (which counsel and opinions, in form, scope and
substance, shall be reasonably satisfactory to the Holders and such Underwriters
and their respective counsel) addressed to each selling Holder and Underwriter
of Registrable Securities, covering the matters customarily covered in opinions
requested in underwritten offerings, (3) obtain “comfort” letters from the
independent certified public accountants of the Company, Parent and the
Subsidiary Guarantors, if any, (and, if necessary, any other certified public
accountant of any subsidiary of the Company, Parent or any Subsidiary Guarantor,
or of any business acquired by the Company, Parent or any Subsidiary Guarantor,
for which financial statements and financial data are or are required to be
included in the Registration Statement) addressed to each selling Holder (to the
extent permitted by applicable professional standards) and Underwriter of
Registrable Securities, such letters to be in customary form and covering
matters of the type customarily covered in “comfort” letters in connection with
underwritten offerings, including but not limited to financial information
contained in any preliminary prospectus or Prospectus and (4) deliver such
documents and certificates as may be reasonably requested by the Holders of a
majority in principal amount of the Registrable Securities being sold or the
Underwriters, and which are customarily delivered in underwritten offerings, to
evidence the continued validity of the representations and warranties of the
Company, Parent and the Subsidiary Guarantors, if any, made pursuant to clause
(1) above and to evidence compliance with any customary conditions contained in
an underwriting agreement; and

 

(xvii)       so long as any Registrable Securities remain outstanding, cause
each Subsidiary Guarantor upon the creation or acquisition by the Company of
such Subsidiary Guarantor, to execute a counterpart to this Agreement in the
form attached hereto as

 

12

--------------------------------------------------------------------------------


 

Annex A and to deliver such counterpart, together with an opinion of counsel as
to the enforceability thereof against such entity, to the Initial Purchasers no
later than five Business Days following the execution thereof.

 


(B)           IN THE CASE OF A SHELF REGISTRATION STATEMENT, THE COMPANY MAY
REQUIRE EACH HOLDER OF REGISTRABLE SECURITIES TO FURNISH TO THE COMPANY SUCH
INFORMATION REGARDING SUCH HOLDER AND THE PROPOSED DISPOSITION BY SUCH HOLDER OF
SUCH REGISTRABLE SECURITIES AS THE COMPANY, PARENT AND THE SUBSIDIARY
GUARANTORS, IF ANY, MAY FROM TIME TO TIME REASONABLY REQUEST IN WRITING.


 


(C)           IN THE CASE OF A SHELF REGISTRATION STATEMENT, EACH HOLDER OF
REGISTRABLE SECURITIES COVERED IN SUCH SHELF REGISTRATION STATEMENT AGREES THAT,
UPON RECEIPT OF ANY NOTICE FROM THE COMPANY, PARENT AND THE SUBSIDIARY
GUARANTORS, IF ANY, OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN
SECTION 3(A)(V)(3) OR 3(A)(V)(5) HEREOF, SUCH HOLDER WILL FORTHWITH DISCONTINUE
DISPOSITION OF REGISTRABLE SECURITIES PURSUANT TO THE SHELF REGISTRATION
STATEMENT UNTIL SUCH HOLDER’S RECEIPT OF THE COPIES OF THE SUPPLEMENTED OR
AMENDED PROSPECTUS CONTEMPLATED BY SECTION 3(A)(IX) HEREOF AND, IF SO DIRECTED
BY THE COMPANY, PARENT AND THE SUBSIDIARY GUARANTORS, IF ANY, SUCH HOLDER WILL
DELIVER TO THE COMPANY, PARENT AND THE SUBSIDIARY GUARANTORS, IF ANY, ALL COPIES
IN ITS POSSESSION, OTHER THAN PERMANENT FILE COPIES THEN IN SUCH HOLDER’S
POSSESSION, OF THE PROSPECTUS COVERING SUCH REGISTRABLE SECURITIES THAT IS
CURRENT AT THE TIME OF RECEIPT OF SUCH NOTICE.


 


(D)           IF THE COMPANY, PARENT AND THE SUBSIDIARY GUARANTORS, IF ANY,
SHALL GIVE ANY NOTICE TO SUSPEND THE DISPOSITION OF REGISTRABLE SECURITIES
PURSUANT TO A REGISTRATION STATEMENT, THE COMPANY, PARENT AND THE SUBSIDIARY
GUARANTORS, IF ANY, SHALL EXTEND THE PERIOD DURING WHICH SUCH REGISTRATION
STATEMENT SHALL BE MAINTAINED EFFECTIVE PURSUANT TO THIS AGREEMENT BY THE NUMBER
OF DAYS DURING THE PERIOD FROM AND INCLUDING THE DATE OF THE GIVING OF SUCH
NOTICE TO AND INCLUDING THE DATE WHEN THE HOLDERS OF SUCH REGISTRABLE SECURITIES
SHALL HAVE RECEIVED COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS NECESSARY
TO RESUME SUCH DISPOSITIONS.  THE COMPANY, PARENT AND THE SUBSIDIARY GUARANTORS,
IF ANY, MAY GIVE ANY SUCH NOTICE ONLY TWICE DURING ANY 365-DAY PERIOD AND ANY
SUCH SUSPENSIONS SHALL NOT EXCEED 45 DAYS FOR EACH SUSPENSION AND THERE SHALL
NOT BE MORE THAN TWO SUSPENSIONS IN EFFECT DURING ANY 365-DAY PERIOD.


 


(E)           THE HOLDERS OF REGISTRABLE SECURITIES COVERED BY A SHELF
REGISTRATION STATEMENT WHO DESIRE TO DO SO MAY SELL SUCH REGISTRABLE SECURITIES
IN AN UNDERWRITTEN OFFERING.  IN ANY SUCH UNDERWRITTEN OFFERING, THE INVESTMENT
BANK OR INVESTMENT BANKS AND MANAGER OR MANAGERS (EACH AN “UNDERWRITER”) THAT
WILL ADMINISTER THE OFFERING WILL BE SELECTED BY THE HOLDERS OF A MAJORITY IN
PRINCIPAL AMOUNT OF THE REGISTRABLE SECURITIES INCLUDED IN SUCH OFFERING.


 


4.             PARTICIPATION OF BROKER-DEALERS IN EXCHANGE OFFER.  (A)  THE
STAFF HAS TAKEN THE POSITION THAT ANY BROKER-DEALER THAT RECEIVES EXCHANGE
SECURITIES FOR ITS OWN ACCOUNT IN THE EXCHANGE OFFER IN EXCHANGE FOR SECURITIES
THAT WERE ACQUIRED BY SUCH BROKER-DEALER AS A RESULT OF MARKET-MAKING OR OTHER
TRADING ACTIVITIES (A “PARTICIPATING BROKER-DEALER”) MAY BE DEEMED TO BE AN
“UNDERWRITER” WITHIN THE MEANING OF THE SECURITIES ACT AND MUST DELIVER A
PROSPECTUS  MEETING THE REQUIREMENTS OF THE SECURITIES ACT IN CONNECTION WITH
ANY RESALE OF SUCH EXCHANGE SECURITIES.

 

13

--------------------------------------------------------------------------------


 

The Company, Parent and the Subsidiary Guarantors, if any, understand that it is
the Staff’s position that if the Prospectus contained in the Exchange Offer
Registration Statement includes a plan of distribution containing a statement to
the above effect and the means by which Participating Broker-Dealers may resell
the Exchange Securities, without naming the Participating Broker-Dealers or
specifying the amount of Exchange Securities owned by them, such Prospectus may
be delivered by Participating Broker-Dealers (or, to the extent permitted by
law, made available to purchasers) to satisfy their prospectus delivery
obligation under the Securities Act in connection with resales of Exchange
Securities for their own accounts, so long as the Prospectus otherwise meets the
requirements of the Securities Act.

 


(B)           IN LIGHT OF THE ABOVE, AND NOTWITHSTANDING THE OTHER PROVISIONS OF
THIS AGREEMENT, THE COMPANY, PARENT AND THE SUBSIDIARY GUARANTORS, IF ANY, AGREE
TO AMEND OR SUPPLEMENT THE PROSPECTUS CONTAINED IN THE EXCHANGE OFFER
REGISTRATION STATEMENT FOR A PERIOD OF UP TO 180 DAYS AFTER THE LAST EXCHANGE
DATE (AS SUCH PERIOD MAY BE EXTENDED PURSUANT TO SECTION 3(D) OF THIS
AGREEMENT), IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF ANY EXCHANGE
SECURITIES BY PARTICIPATING BROKER-DEALERS CONSISTENT WITH THE POSITIONS OF THE
STAFF RECITED IN SECTION 4(A) ABOVE.  THE COMPANY, PARENT AND THE SUBSIDIARY
GUARANTORS, IF ANY, FURTHER AGREE THAT PARTICIPATING BROKER-DEALERS SHALL BE
AUTHORIZED TO DELIVER SUCH PROSPECTUS (OR, TO THE EXTENT PERMITTED BY LAW, MAKE
AVAILABLE) DURING SUCH PERIOD IN CONNECTION WITH THE RESALES CONTEMPLATED BY
THIS SECTION 4.


 


(C)           THE INITIAL PURCHASERS SHALL HAVE NO LIABILITY TO THE COMPANY,
PARENT, ANY SUBSIDIARY GUARANTOR OR ANY HOLDER WITH RESPECT TO ANY REQUEST THAT
THEY MAY MAKE PURSUANT TO SECTION 4(B) ABOVE.


 


5.             INDEMNIFICATION AND CONTRIBUTION.  (A)  THE COMPANY, PARENT AND
EACH SUBSIDIARY GUARANTOR, IF ANY, JOINTLY AND SEVERALLY, AGREE TO INDEMNIFY AND
HOLD HARMLESS EACH INITIAL PURCHASER AND EACH HOLDER, THEIR RESPECTIVE
AFFILIATES, DIRECTORS AND OFFICERS AND EACH PERSON, IF ANY, WHO CONTROLS ANY
INITIAL PURCHASER OR ANY HOLDER WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT, FROM AND AGAINST ANY AND ALL
LOSSES, CLAIMS, DAMAGES AND LIABILITIES (INCLUDING, WITHOUT LIMITATION, LEGAL
FEES AND OTHER EXPENSES INCURRED IN CONNECTION WITH ANY SUIT, ACTION OR
PROCEEDING OR ANY CLAIM ASSERTED, AS SUCH FEES AND EXPENSES ARE INCURRED), JOINT
OR SEVERAL, THAT ARISE OUT OF, OR ARE BASED UPON, (1) ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION
STATEMENT OR ANY OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING, OR (2) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT
OF A MATERIAL FACT CONTAINED IN ANY PROSPECTUS, ANY FREE WRITING PROSPECTUS USED
IN VIOLATION OF THIS AGREEMENT OR ANY “ISSUER INFORMATION” (“ISSUER
INFORMATION”) FILED OR REQUIRED TO BE FILED PURSUANT TO RULE 433(D) UNDER THE
SECURITIES ACT, OR ANY OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL
FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, IN EACH CASE EXCEPT
INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES ARISE OUT OF, OR ARE
BASED UPON, ANY UNTRUE STATEMENT OR OMISSION OR ALLEGED UNTRUE STATEMENT OR
OMISSION MADE IN RELIANCE UPON AND IN CONFORMITY WITH ANY INFORMATION RELATING
TO ANY INITIAL PURCHASER INFORMATION RELATING TO ANY HOLDER FURNISHED TO THE
COMPANY IN WRITING THROUGH THE REPRESENTATIVE ANY SELLING HOLDER, RESPECTIVELY
EXPRESSLY FOR USE THEREIN.  IN CONNECTION WITH ANY UNDERWRITTEN OFFERING
PERMITTED BY SECTION 3, THE

 

14

--------------------------------------------------------------------------------


 


COMPANY, PARENT AND THE SUBSIDIARY GUARANTORS, IF ANY, JOINTLY AND SEVERALLY,
WILL ALSO INDEMNIFY THE UNDERWRITERS, IF ANY, SELLING BROKERS, DEALERS AND
SIMILAR SECURITIES INDUSTRY PROFESSIONALS PARTICIPATING IN THE DISTRIBUTION,
THEIR RESPECTIVE AFFILIATES AND EACH PERSON WHO CONTROLS SUCH PERSONS (WITHIN
THE MEANING OF THE SECURITIES ACT AND THE EXCHANGE ACT) TO THE SAME EXTENT AS
PROVIDED ABOVE WITH RESPECT TO THE INDEMNIFICATION OF THE HOLDERS, IF REQUESTED
IN CONNECTION WITH ANY REGISTRATION STATEMENT, ANY PROSPECTUS, ANY FREE WRITING
PROSPECTUS OR ANY ISSUER INFORMATION.


 


(B)           EACH HOLDER AGREES, SEVERALLY AND NOT JOINTLY, TO INDEMNIFY AND
HOLD HARMLESS THE COMPANY, PARENT, THE SUBSIDIARY GUARANTORS, IF ANY, THE
INITIAL PURCHASERS AND THE OTHER SELLING HOLDERS, THE DIRECTORS OF THE COMPANY,
PARENT AND THE SUBSIDIARY GUARANTORS, IF ANY, EACH OFFICER OF THE COMPANY,
PARENT AND THE SUBSIDIARY GUARANTORS, IF ANY, WHO SIGNED THE REGISTRATION
STATEMENT AND EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY, PARENT, THE
SUBSIDIARY GUARANTORS, IF ANY, ANY INITIAL PURCHASER AND ANY OTHER SELLING
HOLDER WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF
THE EXCHANGE ACT TO THE SAME EXTENT AS THE INDEMNITY SET FORTH IN PARAGRAPH
(A) ABOVE, BUT ONLY WITH RESPECT TO ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES
THAT ARISE OUT OF, OR ARE BASED UPON, ANY UNTRUE STATEMENT OR OMISSION OR
ALLEGED UNTRUE STATEMENT OR OMISSION MADE IN RELIANCE UPON AND IN CONFORMITY
WITH ANY INFORMATION RELATING TO SUCH HOLDER FURNISHED TO THE COMPANY IN WRITING
BY SUCH HOLDER EXPRESSLY FOR USE IN ANY REGISTRATION STATEMENT AND ANY
PROSPECTUS.


 


(C)           IF ANY SUIT, ACTION, PROCEEDING (INCLUDING ANY GOVERNMENTAL OR
REGULATORY INVESTIGATION), CLAIM OR DEMAND SHALL BE BROUGHT OR ASSERTED AGAINST
ANY PERSON IN RESPECT OF WHICH INDEMNIFICATION MAY BE SOUGHT PURSUANT TO EITHER
PARAGRAPH (A) OR (B) ABOVE, SUCH PERSON (THE “INDEMNIFIED PERSON”) SHALL
PROMPTLY NOTIFY THE PERSON AGAINST WHOM SUCH INDEMNIFICATION MAY BE SOUGHT (THE
“INDEMNIFYING PERSON”) IN WRITING; PROVIDED THAT THE FAILURE TO NOTIFY THE
INDEMNIFYING PERSON SHALL NOT RELIEVE IT FROM ANY LIABILITY THAT IT MAY HAVE
UNDER THIS SECTION 5 EXCEPT TO THE EXTENT THAT IT HAS BEEN MATERIALLY PREJUDICED
(THROUGH THE FORFEITURE OF SUBSTANTIVE RIGHTS OR DEFENSES) BY SUCH FAILURE; AND
PROVIDED, FURTHER, THAT THE FAILURE TO NOTIFY THE INDEMNIFYING PERSON SHALL NOT
RELIEVE IT FROM ANY LIABILITY THAT IT MAY HAVE TO AN INDEMNIFIED PERSON
OTHERWISE THAN UNDER THIS SECTION 5.  IF ANY SUCH PROCEEDING SHALL BE BROUGHT OR
ASSERTED AGAINST AN INDEMNIFIED PERSON AND IT SHALL HAVE NOTIFIED THE
INDEMNIFYING PERSON THEREOF, THE INDEMNIFYING PERSON SHALL RETAIN COUNSEL
REASONABLY SATISFACTORY TO THE INDEMNIFIED PERSON TO REPRESENT THE INDEMNIFIED
PERSON AND ANY OTHERS ENTITLED TO INDEMNIFICATION PURSUANT TO THIS SECTION 5
THAT THE INDEMNIFYING PERSON MAY DESIGNATE IN SUCH PROCEEDING AND SHALL PAY THE
FEES AND EXPENSES OF SUCH PROCEEDING AND SHALL PAY THE FEES AND EXPENSES OF SUCH
COUNSEL RELATED TO SUCH PROCEEDING, AS INCURRED.  IN ANY SUCH PROCEEDING, ANY
INDEMNIFIED PERSON SHALL HAVE THE RIGHT TO RETAIN ITS OWN COUNSEL, BUT THE FEES
AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF SUCH INDEMNIFIED PERSON
UNLESS (I) THE INDEMNIFYING PERSON AND THE INDEMNIFIED PERSON SHALL HAVE
MUTUALLY AGREED TO THE CONTRARY; (II) THE INDEMNIFYING PERSON HAS FAILED WITHIN
A REASONABLE TIME TO RETAIN COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED
PERSON; (III) THE INDEMNIFIED PERSON SHALL HAVE REASONABLY CONCLUDED THAT THERE
MAY BE LEGAL DEFENSES AVAILABLE TO IT THAT ARE DIFFERENT FROM OR IN ADDITION TO
THOSE AVAILABLE TO THE INDEMNIFYING PERSON; OR (IV) THE NAMED PARTIES IN ANY
SUCH PROCEEDING (INCLUDING ANY IMPLEADED PARTIES) INCLUDE BOTH THE INDEMNIFYING
PERSON AND THE INDEMNIFIED PERSON AND REPRESENTATION OF BOTH PARTIES BY THE SAME
COUNSEL WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL DIFFERING INTERESTS
BETWEEN THEM.  IT IS UNDERSTOOD AND AGREED THAT THE INDEMNIFYING PERSON SHALL
NOT, IN CONNECTION WITH ANY PROCEEDING OR RELATED PROCEEDING IN THE

 

15

--------------------------------------------------------------------------------


 


SAME JURISDICTION, BE LIABLE FOR THE FEES AND EXPENSES OF MORE THAN ONE SEPARATE
FIRM (IN ADDITION TO ANY LOCAL COUNSEL) FOR ALL INDEMNIFIED PERSONS, AND THAT
ALL SUCH FEES AND EXPENSES SHALL BE REIMBURSED AS THEY ARE INCURRED.  ANY SUCH
SEPARATE FIRM (X) FOR ANY INITIAL PURCHASER, ITS AFFILIATES, DIRECTORS AND
OFFICERS AND ANY CONTROL PERSONS OF SUCH INITIAL PURCHASER SHALL BE DESIGNATED
IN WRITING BY THE REPRESENTATIVE, (Y) FOR ANY HOLDER, ITS DIRECTORS AND OFFICERS
AND ANY CONTROL PERSONS OF SUCH HOLDER SHALL BE DESIGNATED IN WRITING BY THE
MAJORITY HOLDERS AND (Z) IN ALL OTHER CASES SHALL BE DESIGNATED IN WRITING BY
THE COMPANY.  THE INDEMNIFYING PERSON SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF
ANY PROCEEDING EFFECTED WITHOUT ITS WRITTEN CONSENT, BUT IF SETTLED WITH SUCH
CONSENT OR IF THERE BE A FINAL JUDGMENT FOR THE PLAINTIFF, THE INDEMNIFYING
PERSON AGREES TO INDEMNIFY EACH INDEMNIFIED PERSON FROM AND AGAINST ANY LOSS OR
LIABILITY BY REASON OF SUCH SETTLEMENT OR JUDGMENT.  NOTWITHSTANDING THE
FOREGOING SENTENCE, IF AT ANY TIME AN INDEMNIFIED PERSON SHALL HAVE REQUESTED
THAT AN INDEMNIFYING PERSON REIMBURSE THE INDEMNIFIED PERSON FOR FEES AND
EXPENSES OF COUNSEL AS CONTEMPLATED BY THIS PARAGRAPH, THE INDEMNIFYING PERSON
SHALL BE LIABLE FOR ANY SETTLEMENT OF ANY PROCEEDING EFFECTED WITHOUT ITS
WRITTEN CONSENT IF (I) SUCH SETTLEMENT IS ENTERED INTO MORE THAN 45 DAYS AFTER
RECEIPT BY THE INDEMNIFYING PERSON OF SUCH REQUEST AND (II) THE INDEMNIFYING
PERSON SHALL NOT HAVE REIMBURSED THE INDEMNIFIED PERSON IN ACCORDANCE WITH SUCH
REQUEST PRIOR TO THE DATE OF SUCH SETTLEMENT.  NO INDEMNIFYING PERSON SHALL,
WITHOUT THE WRITTEN CONSENT OF THE INDEMNIFIED PERSON, EFFECT ANY SETTLEMENT OF
ANY PENDING OR THREATENED PROCEEDING IN RESPECT OF WHICH ANY INDEMNIFIED PERSON
IS OR COULD HAVE BEEN A PARTY AND INDEMNIFICATION COULD HAVE BEEN SOUGHT
HEREUNDER BY SUCH INDEMNIFIED PERSON, UNLESS SUCH SETTLEMENT (A) INCLUDES AN
UNCONDITIONAL RELEASE OF SUCH INDEMNIFIED PERSON, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PERSON, FROM ALL LIABILITY ON CLAIMS
THAT ARE THE SUBJECT MATTER OF SUCH PROCEEDING AND (B) DOES NOT INCLUDE ANY
STATEMENT AS TO OR ANY ADMISSION OF FAULT, CULPABILITY OR A FAILURE TO ACT BY OR
ON BEHALF OF ANY INDEMNIFIED PERSON.


 


(D)           IF THE INDEMNIFICATION PROVIDED FOR IN PARAGRAPHS (A) AND
(B) ABOVE IS UNAVAILABLE TO AN INDEMNIFIED PERSON OR INSUFFICIENT IN RESPECT OF
ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES REFERRED TO THEREIN, THEN EACH
INDEMNIFYING PERSON UNDER SUCH PARAGRAPH, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PERSON THEREUNDER, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY
SUCH INDEMNIFIED PERSON AS A RESULT OF SUCH LOSSES, CLAIMS, DAMAGES OR
LIABILITIES (I) IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE
BENEFITS RECEIVED BY THE COMPANY, PARENT AND THE SUBSIDIARY GUARANTORS, IF ANY,
FROM THE OFFERING OF THE SECURITIES AND THE EXCHANGE SECURITIES, ON THE ONE
HAND, AND BY THE HOLDERS FROM RECEIVING SECURITIES OR EXCHANGE SECURITIES
REGISTERED UNDER THE SECURITIES, ON THE OTHER HAND, OR (II) IF THE ALLOCATION
PROVIDED BY CLAUSE (I) IS NOT PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS
IS APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE BENEFITS REFERRED TO IN CLAUSE
(I) BUT ALSO THE RELATIVE FAULT OF THE COMPANY, PARENT AND THE SUBSIDIARY
GUARANTORS, IF ANY, ON THE ONE HAND AND THE HOLDERS ON THE OTHER IN CONNECTION
WITH THE STATEMENTS OR OMISSIONS THAT RESULTED IN SUCH LOSSES, CLAIMS, DAMAGES
OR LIABILITIES, AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE
RELATIVE FAULT OF THE COMPANY, PARENT AND THE SUBSIDIARY GUARANTORS, IF ANY, ON
THE ONE HAND AND THE HOLDERS ON THE OTHER SHALL BE DETERMINED BY REFERENCE TO,
AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL
FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES TO
INFORMATION SUPPLIED BY THE COMPANY, PARENT AND THE SUBSIDIARY GUARANTORS, IF
ANY, OR BY THE HOLDERS AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION.

 

16

--------------------------------------------------------------------------------


 


(E)           THE COMPANY, PARENT, THE SUBSIDIARY GUARANTORS, IF ANY, AND THE
HOLDERS AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF CONTRIBUTION PURSUANT
TO THIS SECTION 5 WERE DETERMINED BY PRO RATA ALLOCATION (EVEN IF THE HOLDERS
WERE TREATED AS ONE ENTITY FOR SUCH PURPOSE) OR BY ANY OTHER METHOD OF
ALLOCATION THAT DOES NOT TAKE ACCOUNT OF THE EQUITABLE CONSIDERATIONS REFERRED
TO IN PARAGRAPH (D) ABOVE.  THE AMOUNT PAID OR PAYABLE BY AN INDEMNIFIED PERSON
AS A RESULT OF THE LOSSES, CLAIMS, DAMAGES AND LIABILITIES REFERRED TO IN
PARAGRAPH (D) ABOVE SHALL BE DEEMED TO INCLUDE, SUBJECT TO THE LIMITATIONS SET
FORTH ABOVE, ANY LEGAL OR OTHER EXPENSES INCURRED BY SUCH INDEMNIFIED PERSON IN
CONNECTION WITH ANY SUCH ACTION OR CLAIM.  NOTWITHSTANDING THE PROVISIONS OF
THIS SECTION 5, IN NO EVENT SHALL A HOLDER BE REQUIRED TO CONTRIBUTE ANY AMOUNT
IN EXCESS OF THE AMOUNT BY WHICH THE TOTAL PRICE AT WHICH THE SECURITIES OR
EXCHANGE SECURITIES SOLD BY SUCH HOLDER EXCEEDS THE AMOUNT OF ANY DAMAGES THAT
SUCH HOLDER HAS OTHERWISE BEEN REQUIRED TO PAY BY REASON OF SUCH UNTRUE OR
ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION.  NO PERSON GUILTY OF
FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE
SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT
GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.  THE HOLDERS’ OBLIGATIONS TO
CONTRIBUTE PURSUANT TO THIS SECTION 5 ARE SEVERAL AND NOT JOINT.


 


(F)            THE REMEDIES PROVIDED FOR IN THIS SECTION 5 ARE NOT EXCLUSIVE AND
SHALL NOT LIMIT ANY RIGHTS OR REMEDIES THAT MAY OTHERWISE BE AVAILABLE TO ANY
INDEMNIFIED PERSON AT LAW OR IN EQUITY.


 


(G)           THE INDEMNITY AND CONTRIBUTION PROVISIONS CONTAINED IN THIS
SECTION 5 SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS OF
(I) ANY TERMINATION OF THIS AGREEMENT, (II) ANY INVESTIGATION MADE BY OR ON
BEHALF OF THE INITIAL PURCHASERS OR ANY HOLDER OR ANY PERSON CONTROLLING ANY
INITIAL PURCHASER OR ANY HOLDER, OR BY OR ON BEHALF OF THE COMPANY, PARENT OR
THE SUBSIDIARY GUARANTORS, IF ANY, OR THE OFFICERS OR DIRECTORS OF OR ANY PERSON
CONTROLLING THE COMPANY, PARENT OR THE SUBSIDIARY GUARANTORS, IF ANY,,
(III) ACCEPTANCE OF ANY OF THE EXCHANGE SECURITIES AND (IV) ANY SALE OF
REGISTRABLE SECURITIES PURSUANT TO A SHELF REGISTRATION STATEMENT.

 


6.             GENERAL.


 


(A)           NO INCONSISTENT AGREEMENTS.   THE COMPANY AND PARENT REPRESENT,
WARRANT AND AGREE THAT (I) THE RIGHTS GRANTED TO THE HOLDERS HEREUNDER DO NOT IN
ANY WAY CONFLICT WITH AND ARE NOT INCONSISTENT WITH THE RIGHTS GRANTED TO THE
HOLDERS OF ANY OTHER OUTSTANDING SECURITIES ISSUED OR GUARANTEED BY THE COMPANY
OR PARENT UNDER ANY OTHER AGREEMENT AND (II) NONE OF THE COMPANY, PARENT OR ANY
SUBSIDIARY GUARANTOR HAS ENTERED INTO, OR ON OR AFTER THE DATE OF THIS AGREEMENT
WILL ENTER INTO, ANY AGREEMENT THAT IS INCONSISTENT WITH THE RIGHTS GRANTED TO
THE HOLDERS OF REGISTRABLE SECURITIES IN THIS AGREEMENT OR OTHERWISE CONFLICTS
WITH THE PROVISIONS HEREOF.


 


(B)           AMENDMENTS AND WAIVERS.   THE PROVISIONS OF THIS AGREEMENT,
INCLUDING THE PROVISIONS OF THIS SENTENCE, MAY NOT BE AMENDED, MODIFIED OR
SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM THE PROVISIONS HEREOF
MAY NOT BE GIVEN UNLESS THE COMPANY, PARENT AND THE SUBSIDIARY GUARANTORS, IF
ANY, HAVE OBTAINED THE WRITTEN CONSENT OF HOLDERS OF AT LEAST A MAJORITY IN
AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING REGISTRABLE SECURITIES AFFECTED BY
SUCH AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER OR CONSENT; PROVIDED THAT NO
AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER OR CONSENT TO ANY DEPARTURE FROM THE
PROVISIONS OF SECTION 5 HEREOF SHALL BE EFFECTIVE AS AGAINST ANY HOLDER OF
REGISTRABLE SECURITIES UNLESS CONSENTED TO IN WRITING

 

17

--------------------------------------------------------------------------------


 


BY SUCH HOLDER.  ANY AMENDMENTS, MODIFICATIONS, SUPPLEMENTS, WAIVERS OR CONSENTS
PURSUANT TO THIS SECTION 6(B) SHALL BE BY A WRITING EXECUTED BY EACH OF THE
PARTIES HERETO.


 


(C)           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR OR
PERMITTED HEREUNDER SHALL BE MADE IN WRITING BY HAND-DELIVERY, REGISTERED
FIRST-CLASS MAIL, TELEX, TELECOPIER, OR ANY COURIER GUARANTEEING OVERNIGHT
DELIVERY (I) IF TO A HOLDER, AT THE MOST CURRENT ADDRESS GIVEN BY SUCH HOLDER TO
THE COMPANY BY MEANS OF A NOTICE GIVEN IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 6(C), WHICH ADDRESS INITIALLY IS, WITH RESPECT TO THE INITIAL
PURCHASERS, THE ADDRESS SET FORTH IN THE PURCHASE AGREEMENTS; (II) IF TO THE
COMPANY, PARENT AND THE SUBSIDIARY GUARANTORS, IF ANY, INITIALLY AT THE
COMPANY’S ADDRESS SET FORTH IN THE PURCHASE AGREEMENTS AND THEREAFTER AT SUCH
OTHER ADDRESS, NOTICE OF WHICH IS GIVEN IN ACCORDANCE WITH THE PROVISIONS OF
THIS SECTION 6(C); AND (III) TO SUCH OTHER PERSONS AT THEIR RESPECTIVE ADDRESSES
AS PROVIDED IN THE PURCHASE AGREEMENTS AND THEREAFTER AT SUCH OTHER ADDRESS,
NOTICE OF WHICH IS GIVEN IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 6(C).  ALL SUCH NOTICES AND COMMUNICATIONS SHALL BE DEEMED TO HAVE BEEN
DULY GIVEN: AT THE TIME DELIVERED BY HAND, IF PERSONALLY DELIVERED; FIVE
BUSINESS DAYS AFTER BEING DEPOSITED IN THE MAIL, POSTAGE PREPAID, IF MAILED;
WHEN ANSWERED BACK, IF TELEXED; WHEN RECEIPT IS ACKNOWLEDGED, IF TELECOPIED; AND
ON THE NEXT BUSINESS DAY IF TIMELY DELIVERED TO AN AIR COURIER GUARANTEEING
OVERNIGHT DELIVERY.  COPIES OF ALL SUCH NOTICES, DEMANDS OR OTHER COMMUNICATIONS
SHALL BE CONCURRENTLY DELIVERED BY THE PERSON GIVING THE SAME TO THE TRUSTEE, AT
THE ADDRESS SPECIFIED IN THE INDENTURE.


 


(D)           SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE BINDING UPON THE SUCCESSORS, ASSIGNS AND TRANSFEREES OF EACH OF THE
PARTIES, INCLUDING, WITHOUT LIMITATION AND WITHOUT THE NEED FOR AN EXPRESS
ASSIGNMENT, SUBSEQUENT HOLDERS; PROVIDED THAT NOTHING HEREIN SHALL BE DEEMED TO
PERMIT ANY ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF REGISTRABLE SECURITIES
IN VIOLATION OF THE TERMS OF THE PURCHASE AGREEMENTS OR THE INDENTURE.  IF ANY
TRANSFEREE OF ANY HOLDER SHALL ACQUIRE REGISTRABLE SECURITIES IN ANY MANNER,
WHETHER BY OPERATION OF LAW OR OTHERWISE, SUCH REGISTRABLE SECURITIES SHALL BE
HELD SUBJECT TO ALL THE TERMS OF THIS AGREEMENT, AND BY TAKING AND HOLDING SUCH
REGISTRABLE SECURITIES SUCH PERSON SHALL BE CONCLUSIVELY DEEMED TO HAVE AGREED
TO BE BOUND BY AND TO PERFORM ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT
AND SUCH PERSON SHALL BE ENTITLED TO RECEIVE THE BENEFITS HEREOF.  THE INITIAL
PURCHASERS (IN THEIR CAPACITY AS INITIAL PURCHASERS) SHALL HAVE NO LIABILITY OR
OBLIGATION TO THE COMPANY, PARENT OR THE SUBSIDIARY GUARANTORS, IF ANY, WITH
RESPECT TO ANY FAILURE BY A HOLDER TO COMPLY WITH, OR ANY BREACH BY ANY HOLDER
OF, ANY OF THE OBLIGATIONS OF SUCH HOLDER UNDER THIS AGREEMENT.


 


(E)           THIRD PARTY BENEFICIARIES.  EACH HOLDER SHALL BE A THIRD PARTY
BENEFICIARY TO THE AGREEMENTS MADE HEREUNDER (EXCLUDING THOSE AGREEMENTS MADE IN
SECTION 5 HERETO) BETWEEN THE COMPANY, PARENT AND THE SUBSIDIARY GUARANTORS, IF
ANY, ON THE ONE HAND, AND THE INITIAL PURCHASERS, ON THE OTHER HAND, AND SHALL
HAVE THE RIGHT TO ENFORCE SUCH AGREEMENTS DIRECTLY TO THE EXTENT IT DEEMS SUCH
ENFORCEMENT NECESSARY OR ADVISABLE TO PROTECT ITS RIGHTS OR THE RIGHTS OF OTHER
HOLDERS HEREUNDER.


 


(F)            COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH
WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE TO THIS AGREEMENT BY

 

18

--------------------------------------------------------------------------------


 


TELECOPIER, FACSIMILE, EMAIL, OR OTHER ELECTRONIC TRANSMISSION (I.E. “PDF” OR
“TIF”) SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART TO THIS
AGREEMENT.


 


(G)           HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY, ARE NOT A PART OF THIS AGREEMENT AND SHALL NOT LIMIT OR
OTHERWISE AFFECT THE MEANING HEREOF.


 


(H)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 


(I)            ENTIRE AGREEMENT; SEVERABILITY.  THIS AGREEMENT CONTAINS THE
ENTIRE AGREEMENT BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ALL ORAL STATEMENTS AND PRIOR WRITINGS WITH RESPECT THERETO.  IF ANY
TERM, PROVISION, COVENANT OR RESTRICTION CONTAINED IN THIS AGREEMENT IS HELD BY
A COURT OF COMPETENT JURISDICTION TO BE INVALID, VOID OR UNENFORCEABLE OR
AGAINST PUBLIC POLICY, THE REMAINDER OF THE TERMS, PROVISIONS, COVENANTS AND
RESTRICTIONS CONTAINED HEREIN SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL IN
NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED.  THE COMPANY, PARENT, THE
SUBSIDIARY GUARANTORS, IF ANY, AND THE INITIAL PURCHASERS SHALL ENDEAVOR IN GOOD
FAITH NEGOTIATIONS TO REPLACE THE INVALID, VOID OR UNENFORCEABLE PROVISIONS WITH
VALID PROVISIONS THE ECONOMIC EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT
OF THE INVALID, VOID OR UNENFORCEABLE PROVISIONS.


 


[SIGNATURE PAGE FOLLOWS]

 

19

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

 

REDDY ICE CORPORATION

 

 

 

 

 

 

By:

/s/ Steven J. Janusek

 

 

 

Name:

Steven J. Janusek

 

 

 

Title:

Executive Vice President, Chief

 

 

 

 

Financial Officer and Secretary

 

 

 

 

 

 

 

 

REDDY ICE HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Steven J. Janusek

 

 

 

Name:

Steven J. Janusek

 

 

 

Title:

Executive Vice President, Chief

 

 

 

 

Financial Officer and Secretary

 

 

 

 

 

 

Confirmed and accepted as of the date first above written:

 

 

 

 

 

J.P. MORGAN SECURITIES INC.

 

 

 

 

 

For itself and on behalf of the several
Initial Purchasers named on Schedule 1
to the Purchase Agreements

 

 

 

 

 

By

/s/ Paul K. Finger

 

 

 

 

 

 

 

 

Authorized Signatory

 

 

 

20

--------------------------------------------------------------------------------


 

Annex A

 

Counterpart to Registration Rights Agreement

 

The undersigned hereby absolutely, unconditionally and irrevocably agrees as a
Subsidiary Guarantor (as defined in the Registration Rights Agreement, dated as
of February [                          ], 2010 by and among Reddy Ice
Corporation, Reddy Ice Holdings, Inc., the guarantors party thereto and J.P.
Morgan Securities Inc., on behalf of itself and the other Initial Purchasers) to
be bound by the terms and provisions of such Registration Rights Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this counterpart as of
                              .

 

 

 

 

[NAME]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------